Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
	Applicant’s response and amendments to the claims, filed 2/18/2021, have been received and entered.
	Claim 64 has been cancelled.  No claims have been added.
	Claims 38 and 42-62 are pending and allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/2021 was filed after the mailing date of the Non-Final Office Action on 8/18/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Rejections Set Forth in the August 18, 2020 Office Action Overcome
	In reply to the 35 U.S.C. 112, 2nd Paragraph rejection of Claims 38, 42-62, and 64 respecting the metes and bounds of “a threshold level”, Applicants now amend Claim 38 to recite that the threshold level defines a dividing line between subjects who respond to tamibarotene and subjects who do not respond to tamibarotene and to further recite how the threshold level is set.  Accordingly, the rejection is now withdrawn.
	In reply to the Obviousness-Type Double Patenting rejections over the claims of U.S. Patent Nos. 9,845,508, 10,167,518, and 10,697,025, Applicants now submit a Terminal Disclaimer, electronically filed and approved on Feb. 18, 2021.  Accordingly, the rejections are now withdrawn.

Conclusion
	Claims 38 and 42-62 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/James D. Anderson/Primary Examiner, Art Unit 1629    


February 23, 2021